Citation Nr: 0509847	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.  The veteran received the Combat Infantry Badge for 
service in Vietnam.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, for additional development.  

The July 2002 rating decision on appeal granted three service 
connection claims, denied four service connection claims, and 
denied one increased evaluation claim.  The veteran's August 
2002 notice of disagreement only addressed the issue 
currently on appeal, entitlement to service connection for 
lumbosacral strain.

During the pendency of the appeal, the Board's claims file 
was transferred to the Phoenix RO.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records include a single 
notation of lumbosacral strain; his separation medical 
examination of the spine and musculoskeletal system was 
normal; there is no post-service medical evidence of any 
lumbar complaints or treatment until approximately 7 years 
after service; current medical evidence relates the veteran's 
current low back disability, to include degenerative joint 
disease and spondylosis of the lumbosacral spine, to his age 
and post-service occupation; there is no competent medical 
evidence that links the current condition to any incident of 
service.






CONCLUSION OF LAW

Entitlement to service connection for a chronic low back 
disability, to include a lumbosacral strain and degenerative 
joint disease, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the veteran's claim.  
Discussions in the July 2002 rating decision, the October 
2002 statement of the case, and supplemental statements of 
the case dated in January 2003 and November 2004 adequately 
informed him of the information and evidence needed to 
substantiate all aspects of his service connection claim.

A VCAA notice letter dated in February 2002 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the rating decision on appeal

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  A March 2004 letter again informed 
the veteran of the VCAA's implementing regulations, and 
further requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
les us know.  If the evidence is in your possession, please 
send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all available post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in May 2002 with 
regard to his claim.  The examiner reviewed the claims file a 
second time and provided an addendum in October 2004, wherein 
he included an opinion addressing the contended causal 
relationship between a current back disability and service.  
The Board finds that the relevant medical evidence of record, 
to include the report and addendum from the VA examination, 
contains sufficient detail to make a decision on his claim.  
Thus, there is no duty to provide any additional examination 
with regard to the veteran's claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  The veteran's representative informed VA in 
December 2004 correspondence that the veteran wished to waive 
his 60-day waiting period and have his claim sent to the 
Board as quickly as possible.  It is clear that there is no 
additional relevant evidence that has not been obtained and 
that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran contends that he now has lumbosacral strain as a 
result of injuries incurred in a hard helicopter landing in 
October 1970, and when he was thrown out of a jeep in 
November 1970.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include an October 1970 
notation of lumbosacral strain, chronic, in a LOH (Light 
Observation Helicopter) scout.  A November 1970 notation 
provides that the veteran was thrown out of a jeep and 
complained of superficial contusion of the shoulders without 
dislocation.  The report of the veteran's March 1971 
separation medical examination relates that all pertinent 
clinical evaluations, including that of the musculoskeletal 
system and spine, were normal.  The report identifies no 
pertinent defects or diagnoses.  

In a March 2002 letter, a private chiropractor stated that 
office records indicated that the veteran had been treated at 
that office intermittently from 1978 through 1995 for low 
back pain.  

The report of a May 2002 VA examination relates that the 
examiner reviewed the veteran's claims file in its entirety.  
The report repeats the veteran's own history and current 
complaints.  He had driven trucks for five years from 1990 
through 1995, and buses from 2001 to the present.  The 
veteran noted that he was currently able to drive his bus and 
drive trucks.  The examiner provided the results of physical 
and clinical examinations.  The pertinent diagnosis was 
degenerative joint disease lumbar spine L3-S1, mild to 
moderate; and lumbar strain, secondary to the degenerative 
joint disease.  

Pursuant to the Board's December 2003 remand, the RO obtained 
an addendum from the May 2002 VA examiner.  The addendum 
notes that the examiner again reviewed the veteran's claims 
file.  The examiner notes that there was only one in-service 
record of back treatment, dated in October 1970, and it did 
not address the type of injury.  It was the only document 
from June 1969 through July 1971 to refer to a lumbosacral 
strain.  The records from 1971 to 2001 were negative for any 
back problems.  The veteran did claim he had received 
chiropractic treatment in 1973, two years after his 
separation.  There was no evidence of chronic prolonged, 
protracted state of treatment for a lumbosacral strain 
problem.  The examiner stated that he had reviewed the 
veteran's electronic treatment notes and found no evidence of 
treatment of subjective back pain from June 2001.  The 2002 
radiographic findings of the lumbosacral spine indicated 
spondylosis appropriate for the veteran's age.  The examiner 
pointed to the veteran's occupation as a bus driver, and 
opined that his lumbosacral spine degeneration was clearly 
occupational in origin, and bus driving increased the 
likelihood and association of lumbar pain, which would 
include his history of being a truck driver.   

The examiner summarized that the lack of written 
documentation and single incident of lumbosacral strain on 
active duty, to include the veteran's subjective historical 
reference to a jeep injury and follow-up treatment after 
separation by a chiropractor, did not lead one to believe 
that the veteran's current condition was related to his 
active duty.  The examiner stated that he found no 
association of the veteran's current lumbosacral condition to 
his service.  He reiterated that the veteran's subjective 
back complaints were not due to service.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection will be 
rebuttably presumed for certain chronic diseases, such as 
arthritis, which are manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Every 
reasonable doubt shall be resolved in the veteran's favor.  
Service connection of such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b). 

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for lumbosacral 
strain.  

While the veteran did have combat duty, he arguably is not 
entitled to the presumption set forth in 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) because he has not contended 
that his lumbosacral injuries occurred during combat.  
Nevertheless, the fact that the veteran sustained an in-
service low back injury is not in dispute as there is a 
notation of a chronic lumbosacral strain in the veteran's 
service medical records.  However, the remainder of his 
service medical records, including those following his jeep 
accident and the report of his separation medical 
examination, are negative for relevant complaints, symptoms, 
findings or diagnoses.  There is no evidence of record of the 
reported chiropractic treatment two years after separation.  
The earliest documented post-service treatment occurred in 
1978, nearly seven years after the veteran's separation.  The 
chiropractor did not relate this treatment to injuries 
incurred during the veteran's service.  

The May 2002 VA examination report and October 2004 addendum 
are competent medical evidence against the veteran's claim.  
The claims file was reviewed with each report.  The examiner 
based his opinion on his own medical training and expertise, 
the results of current examination, the veteran's service 
medical records and his post-service employment.  In another 
words, the examiner took into consideration the veteran's in-
service notation of lumbosacral strain but concluded that the 
only current back diagnoses, degenerative joint disease at 
L3-S1 and secondary lumbar strain, were not due to an in-
service injury.  There is no competent evidence linking the 
veteran's current diagnoses to service, to include the single 
notation of lumbosacral strain decades earlier.  Thus, the 
only competent opinion of record addressing the contended 
causal relationship between a current low back disability and 
service, which was based upon a thorough review of the 
relevant medical records in the claims file and an 
examination of the veteran,  clearly weighs against the 
claim.  

The only evidence in support of the veteran's claim is his 
own assertion.  As a lay person, however, the veteran does 
not possess the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu, supra.  Consequently, his 
own lay statements do not constitute competent medical 
evidence linking his current back condition to any incident 
of service, to include remote trauma.  

In sum, the veteran's service medical records include one 
notation of lumbosacral strain, in October 1970, but the 
March 1971 separation medical examination of his spine was 
negative.  There is no competent medical evidence that links 
a current lumbosacral condition to any incident of service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic low back 
disability, to include a lumbosacral strain and degenerative 
joint disease, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


